Action upon *781an extension agreement and bond for principal and interest. Defendants in their answers invoke the Moratorium Acts. Plaintiff’s motion for summary judgment for principal and interest or partial judgment for interest was denied. He appeals from so much of the order as denied partial summary judgment on the item of interest. Order, in so far as appealed from, reversed on the law, with ten dollars costs and disbursements, and motion granted for partial summary judgment for the interest accrued from July 12, 1935, with ten dollars costs. (Werbelovsky v. Rosen Bros. News Agency, Inc., 249 App. Div. 758 [2d Dept.], decided Dec. 15, 1936.) Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.